Case: 21-10791      Document: 00516228154         Page: 1    Date Filed: 03/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   March 7, 2022
                                  No. 21-10791
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dinesh Sah,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CR-484-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Dinesh Sah has moved for leave
   to withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Sah
   has filed a response. The record is not sufficiently developed to allow us to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10791      Document: 00516228154          Page: 2    Date Filed: 03/07/2022




                                    No. 21-10791


   make a fair evaluation of Sah’s claims of ineffective assistance of counsel. We
   therefore decline to consider the claims without prejudice to collateral
   review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Sah’s response. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review. Accordingly, the motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2. Sah’s requests for documents and
   the appointment of counsel are DENIED. See Anders, 386 U.S. at 744;
   United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                          2